DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 11, 18-20, 22-23, 26 & 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  Jeong et al (hereinafter, Jeong) (US 8466746 B2).
Regarding claims 1 & 18, Jeong (Fig. 3) discloses a power amplifier comprising:  a main amplifier (308) having a main output coupled to a first node (a node between elements 312a and 312b); 
a first peaking amplifier (309) having a first output coupled to the first node; 
a first impedance inverter (e.g. element 312b) connected between the first node and a second node (a node between element 312b and 312c); and 

Regarding claims 2 & 19, further comprising a second impedance inverter (element 304 via 305 and 306) coupled to an input of the second peaking amplifier.
Regarding claims 3 & 20, further comprising a third impedance inverter (312b) connected between the main output of the main amplifier and the first node.
Regarding claim 7, wherein the second node (N2) connects to an output terminal (RFout) of the power amplifier.
Regarding claim 8, wherein the output terminal is specified to connect to a load (not shown) comprising a real impedance RL between 5 ohms and 100 ohms (which considered as intended use).
Regarding claim 11, further comprising signal dividing circuitry (see elements 301, 306) arranged to receive an input signal from an input terminal of the power amplifier and output portions of the input signal to the main amplifier, the first peaking amplifier and the second peaking amplifier.
Regarding claim 22, further comprising providing a second combined signal from the second node (N2) to an output terminal (RFout terminal) of the power amplifier.
Regarding claim 23 is rejected in the same manner as discussed above in claim 8.
Regarding claim 26, further comprising dividing, by signal dividing circuitry (e.g. elements 301,306), the received signal to produce the first portion, the second portion, and the third portion of the received signal (also see details Fig.3).
Regarding claim 33, as can be seen from Fig. 3 of Jeong, wherein no impedance inverter is connected between the first output of the first peaking amplifier (309) and the first node.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4-6, 9-10, 12-17, 21, 24-25 & 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong.
Regarding claim 4, Jeong teaches all of the limitations as discussed above in claim 3 except for a characteristic impedance of the third impedance inverter is equivalent, to within 10%, of an impedance of a load that the power amplifier is configured to drive.
However, the selection of the particular a characteristic impedance of the third impedance inverter is equivalent, to within 10%, of an impedance of a load that the power amplifier is configured to drive is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a characteristic impedance of the third impedance inverter is equivalent, to within 10%, of an impedance of a load that the power amplifier is configured to drive since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claims 5 & 6, Jeong does not explicitly teaches the limitations as cited in claims 5 & 6. However, claims 5 & 6 are rejected in the same reasons and manner as discussed above in claim 4.
Regarding claim 9, wherein the main amplifier is configured to operate in a first amplifier class (class-AB) except for the first peaking amplifier and the second peaking amplifier are configured to operate in a second amplifier class that is different from the first amplifier class. However, chosen or configuring the second amplifier class that is 
Regarding claim 10, Jeong does not explicitly teaches the first peaking amplifier and the second peaking amplifier are configured to enter a non-amplifying state when an input signal to the power amplifier drops below a threshold value, while the main amplifier continues to amplify a received input signal.
However, the selection of the particular characteristic of the first peaking amplifier and the second peaking amplifier are configured to enter a non-amplifying state when an input signal to the power amplifier drops below a threshold value, while the main amplifier continues to amplify a received input signal is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the first peaking amplifier and the second peaking amplifier are configured to enter a non-amplifying state when an input signal to the power amplifier drops below a threshold value, while the main amplifier continues to amplify a received input signal since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 12, Although, Jeong does not explicitly teaches a coupler that divides a received signal from the input terminal into unequal portions; and a splitter that divides a received signal into equal portions connected to one output port of the coupler. Jeong does teach divider being used between RFin terminal and input terminals of amplifiers since well-known coupler and divider are used to split input signal (see Figs. 3 and 4 of Grebennikov as cited in the previous office action).

Regarding claim 13, Jeong does not explicitly teaches the limitations as cited in claim 13. However, the selection of the particular a characteristic of the first peaking amplifier and the second peaking amplifier are configured to output a same amount of maximum power or current to within 10% is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the first peaking amplifier and the second peaking amplifier are configured to output a same amount of maximum power or current to within 10 % since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 14-17 are rejected in the same manner as discussed above in claim 13.
Regarding claim 21, Jeong does not explicitly teaches the limitations as cited in claim 21. However, the selection of the particular a characteristic of delaying by the first impedance 5inverter, a phase of a carrier wave of the first combined signal by an amount between 85 degrees and 95 degrees is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select delaying by the first impedance 5inverter, a phase of a carrier wave of the first combined signal by an amount between 85 degrees and 95 degrees since it has 
Claims 24 & 25 is rejected in the same manner as discussed above in claims 9 & 10.
Regarding claim 27, wherein the dividing comprises dividing the received signal with a coupler (see discussion in claim 12) that divides the received signal from an input terminal into unequal portions.
Claim 28-30 & 31 are rejected in the same manner as discussed above in claims 13-15 & 17, respectively.
Regarding claim 32, wherein receiving the second signal from the first peaking amplifier (309) comprises receiving the second signal from an output of the first peaking amplifier with no impedance inverter connected between the output of the first peaking amplifier and the first node.

Response to Arguments

Applicant’s arguments with respect to claims 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843